~!.      ..,
                                                                                                                                                             ?->
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page J.of 1



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                            v.                                         (For Offenses Committed On or After.November 1, 1987)


                             Isabel Ramirez-Garcia                                     CaseNumber: 3:19-mj-21771

                                                                                       Bridget Kennedy
                                                                                       Defendant's Attorney


      REGISTRATION NO. 84937298

      THE DEFENDANT:
       [g] pleaded guilty to count(s) 1 of Complaint
                                                   ---~--~~------------------~

       D was found guilty to count(s) _
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                               Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

        D The defendant has been found not guilty on count(s)
                                                                                ------------------~

        D Count(s)                                                                      dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      ~TIME          SERVED                        D   - - - - - days

        [g] Assessment: $10 WAIVED                        [g] Fine: WAIVED
        [g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.                        .           ,\   <- CC\C\vYIC<-\
        g Court recommends defendant be deported/removed with relative, ttebu tvll'5fCI.'"" A3w ~barged in case
          \0,'(Y)~ ~\1'10       .                                                   .
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fuily paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    TUesday,_"'pdl 30, 2019
                                                      I                             Date o(
                                    4',,; ------                    FILED
       Received           ·::>:,::'(!:,1-;:{___,.j
                     9lJSM                                          APR 8 0 2019    HO'NCfRABL'E ROBERT N. BLOCK
                                                           c                        UNITED STATES MAGISTRATE JUDGE
                                                               LERK, U.S. DISTRICT COURT
                                                      ~$UTHERN DISTRICT OF CALIFORNIA
                                                                                   DEPUTY
       Clerk's Office Copy                                                                                                          3:19-mj-21771
